Name: Council Decision of 20 October 1997 concerning the extension of common position 96/635/CFSP on Burma/Myanmar
 Type: Decision
 Subject Matter: international affairs;  political framework;  European construction; NA;  Asia and Oceania;  rights and freedoms
 Date Published: 1997-10-27

 Avis juridique important|31997D0688Council Decision of 20 October 1997 concerning the extension of common position 96/635/CFSP on Burma/Myanmar Official Journal L 293 , 27/10/1997 P. 0001 - 0001COUNCIL DECISION of 20 October 1997 concerning the extension of common position 96/635/CFSP on Burma/Myanmar (97/688/CFSP)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty on European Union, and in particular Article J.2 thereof,Having regard to common position 96/635/CFSP of 28 October 1996 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on Burma/Myanmar (1),Having regard to Decision 97/290/CFSP (2) which extended that common position for a period of six months until 29 October 1997,Whereas, in the light of point 6 of common position 96/635/CFSP, that common position should be further extended,HAS DECIDED AS FOLLOWS:Article 1Common position 96/635/CFSP is hereby extended until 29 April 1998.Article 2This Decision shall be published in the Official Journal.Done at Luxembourg, 20 October 1997.For the CouncilThe PresidentF. BODEN(1) OJ L 287, 8. 11. 1996, p. 1.(2) OJ L 120, 12. 5. 1997, p. 4.